Citation Nr: 0809331	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-03 761	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Whether the appellant may be considered the veteran's 
surviving spouse to establish her entitlement to dependency 
and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her sister in law

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran's military discharge documents reflect that his 
active duty service was from July 1944 to March 1946 and from 
April 1948 to February 1950.  He died in March 1983.  The 
appellant claims she is his rightful surviving spouse.  
She appealed to the Board of Veterans' Appeals (Board) from 
an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A video conference hearing before the Board was scheduled for 
the appellant in August 2006.  However, prior to the date of 
the scheduled hearing, she cancelled her hearing request in 
writing.  38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1965.

2.  The appellant's marriage to the veteran was terminated by 
divorce in November 1981.

3.  The veteran died in March 1983.


CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the 
veteran's surviving spouse for VA death benefits' purposes.  
38 C.F.R. § 3.50 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist Claimants

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007), VA has duties to notify and to 
assist claimants.  However, because the record in this case 
shows that undisputed facts render the appellant ineligible 
for death benefits, the duties to notify and assist do not 
apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

Analysis

The relevant facts in this case are not in dispute and may be 
briefly summarized.  The appellant and the veteran were 
married in August 1965 and divorced in November 1981.  The 
veteran passed away in March 1983.

During her personal hearing before a hearing officer, the 
appellant testified about the unfortunate circumstances of 
her marriage to the veteran.  She said he would stop taking 
his prescription medication and become violent, get into 
debt, start running around, was never home, and would take 
their oldest son out of school and be gone for the entire 
weekend.  The veteran's abusive behavior has been 
corroborated by supporting testimony from the appellant's 
sister in law (the veteran's sister), as well as a written 
statement from the appellant's oldest son.  The appellant 
testified that she was advised by a judge to divorce her 
husband because she would be responsible for his debts and 
because he was dangerous.  

VA death benefits, including death pension, death 
compensation and DIC, are payable to a veteran's surviving 
spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 
1541(a).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) (2007) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2007).  
For VA benefits purposes, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§ 103(c); 38 C.F.R. § 3.1(j).  The appellant has the burden 
to establish her status as a rightful claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994).

In this case, even, unfortunately, accepting everything she 
claims as true, the appellant still may not be considered the 
veteran's lawful surviving spouse.  The record clearly 
indicates she and the veteran were divorced at the time of 
his death, and even she does not dispute this fact.  She also 
does not dispute the validity of their divorce.  A valid 
marriage between the appellant and the veteran at the time of 
his death is a basic requirement for recognition as his 
surviving spouse.  Only a "surviving spouse" may qualify 
for pension, compensation, or DIC benefits, and at the time 
of the veteran's death in March 1983, the appellant was not 
married to him.  The legal criteria governing the status of a 
deceased veteran's widow as a surviving spouse are clear and 
specific, and the Board is bound by them.

No other laws or regulations, e.g., those governing "deemed 
valid marriages," are applicable in this case.  See 
38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. 
§§ 3.52, 3.53, 3.54 (2007).

The Board appreciates the appellant's argument that she 
virtually had no choice but to divorce the veteran due to his 
abuse.  Again, though, the Board is bound by the law made 
applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  It has been held that the authority to 
award equitable relief under § 503(a) is committed to the 
discretion of the Secretary, and that the Board is without 
jurisdiction to consider that which is solely committed to 
the Secretary's exercise of that discretion.  See McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Moreover, the benefit of the doubt doctrine is inapplicable 
because the issue on appeal involves the appellant's status 
as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. 
App. 419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).




ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


